Citation Nr: 0023424	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-07 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for PTSD.


FINDINGS OF FACT

1.  The veteran engaged in combat while serving in the 
Republic of Vietnam during the Vietnam Era.

2.  The veteran does not have current disability from PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from PTSD 
as a result of exposure to combat-related stressors while 
serving in Southeast Asia during the Vietnam Era.

The Board finds that the veteran has presented a well-
grounded claim for service connection for PTSD.   Department 
of Veterans Affairs (VA) clinical treatment records and 
private treatment records contain current diagnoses of PTSD.  
The veteran has provided statements and testimony about the 
alleged stressors he experienced during wartime service.  His 
testimony and written assertions must be accepted as true for 
the purpose of determining if a claim is well-grounded, 
except where such assertions are inherently incredible or 
beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19 (1993).  Finally, the medical 
evidence in the claims folder contains several references to 
stressors experienced by the veteran during his service in 
Southeast Asia during the Vietnam Era.  Such evidence, at 
least by implication, suggests a nexus between the veteran's 
claimed current disability from PTSD and the in-service 
stressors.  

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; 2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

38 C.F.R. § 3.304(f) (1999) now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in- service stressor; and credible supporting evidence 
that the claimed in- service stressor occurred.

In this case, service personnel records show that the veteran 
was awarded the Combat Infantryman Badge, and, therefore, 
establish that he engaged in combat.  He has testified that 
he witnessed the death of a fellow soldier with whom he was 
friendly, and witnessed the wounding of his platoon sergeant, 
who later died.  Because  he has been found to have engaged 
in combat, and such events are consistent with the 
circumstances of combat, independent verification is not 
necessary.  The Board finds that the veteran was engaged in 
combat and the stressors to which he claims he was exposed 
are consistent with such combat.

The veteran was admitted to a private hospital in August 1997 
with a provisional diagnosis of psychosis not otherwise 
specified.  His symptoms included delusions, paranoia, 
hallucinations, mood swings, poor coping, and impulsive 
behavior.  He reported having flashbacks of experiences in 
Vietnam.  The final diagnosis was PTSD with severe psychosis.

The veteran was admitted to the same private hospital in 
March 1998 complaining of recent onset of hearing voices and 
having nightmares.  The admitting diagnosis was psychosis.  
He had shown paranoid and delusional ideas, and complained of 
having flashbacks and hallucinations.  On examination, the 
examiner did not see evidence of auditory or visual 
hallucinations.  The veteran was alert and oriented. His mood 
was somewhat depressed.  Affect was appropriate to mood.  He 
had no homicidal or suicidal ideation.  Thought content was 
fairly good, although he expressed some ideas of reference 
and delusions.  Thought process was somewhat loose and 
incoherent.  Proverb interpretation was fair.  Memory of 
recent, remote, and immediate events was fair, as were 
calculations, fund of knowledge, concentration, attention 
span, insight, and judgment.  The discharge diagnoses 
included PTSD, major depression with psychotic features, and 
rule out psychosis.  At the time of his discharge on his 
seventh hospital day, it was noted that the veteran had 
responded well to medication.  He had no active 
hallucinations or delusions.  He had no homicidal or suicidal 
ideation.  His mood was euthymic and his affect was 
appropriate.  Thought content and though processes were well 
organized.  He was stable and was released to "return to 
work."  Other records associated with the same 
hospitalization contain the diagnostic impression of severe 
agitated depression with suicidal ideation.

A VA outpatient treatment record dated in May 1998 indicates 
the veteran reported improvement after discharge from the 
hospital.  Mental status examination also showed improvement.  
The examiner noted an impression of stable, improved 
depression with psychotic features.  Subsequently dated VA 
outpatient treatment records show that the veteran 
participated in PTSD group therapy.

In a letter dated in May 1998, a VA physician reported that 
the veteran was totally and permanently disabled from PTSD.  

Records from the Social Security Administration in June 1998 
show that veteran's primary diagnosis was paranoid 
schizophrenia, determined to have begun in August 1997.

The veteran underwent a VA neuropsychiatric examination in 
January 1999.  He gave a history of hallucinations and bad 
dreams.  He reported have an exaggerated startle response but 
some improvement after treatment.  All aspects of mental 
status examination were normal except for mildly anxious mood 
and affect.  Remote memory was poor for recalling dates of 
previous treatment.  Intelligence and judgment to avoid 
common danger was deemed adequate.  Abstract ability and 
insight were fair.  The examiner reported that the veteran 
complained of some symptoms of PTSD however, according to the 
examiner, psychological testing was not supportive of that 
diagnosis.  The reported diagnosis was psychosis not 
otherwise specified.

The veteran was seen for VA psychological testing in early 
February 1999.  He reported that he had been hospitalized a 
number of times during the past year for treatment of 
neuropsychiatric disorders including PTSD at a VA medical 
center and at a private hospital.  The veteran completed 
psychometric testing which showed a response style indicative 
of current emotional distress.  Test results showed profiles 
similar to those who are suspicious of others motives, 
experience bizarre thoughts and symptoms, and evidence 
increased energy levels.  One psychological profile was 
inconsistent with the profile typical of Vietnam veterans 
diagnosed with PTSD.  Three other test scores suggested that 
the symptoms reported by the veteran fell within the range of 
those described by Vietnam veterans diagnosed with PTSD.  The 
examiner prefaced his summary and recommendation with the 
proviso that such data should not be used as the sole source 
of information for diagnostic purposes.  However, the 
examiner reported that the test results failed to provide 
support for a diagnosis of PTSD.  The test results were more 
consistent with the diagnosis reported by the VA psychiatrist 
in January 1999 of a psychotic disorder.

In an April 1999 report, a private psychiatrist who treated 
the veteran when he was hospitalized in August 1997 stated 
that he had treated the veteran since that time.  In the 
psychiatrist's assessment, the veteran was permanently and 
totally disabled due to PTSD.

The Board has considered the testimony proffered by the 
veteran and his wife in July 1999.  The testimony is accepted 
as credible to the extent that the proponents of such 
testimony are competent to observe and relate the symptoms 
which the veteran has experienced.  Further, it is apparent 
that the veteran is competent to testify about his 
experiences in combat during the Vietnam Era.  However, as to 
matters beyond the competence of the witnesses, their 
testimony is not afforded any probative weight, as the record 
contains no indication that either the veteran or his spouse 
have the expertise to render an opinion about the diagnosis 
of his symptoms or the relationship, if any, that exists 
between current disability from a neuropsychiatric disorder 
and his in-service stressors.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The most recently-dated, pertinent medical evidence contained 
in the claims folder is a report of a VA neuropsychiatric 
examination dated in July 1999.  It is clear from the 
examiners' report that they had reviewed the claims folder.  
The veteran reported that he was still having problems with 
nightmares, impaired memory, and erratic behavior, mainly at 
night or when he was off his medication.  He reported that 
his wife complained of his yelling, kicking, and loading his 
gun in his sleep.  The veteran denied having flashbacks, 
panic attacks, or manic episodes.  He denied auditory or 
visual hallucinations while on his medications.  He denied 
suicidal and homicidal ideation.  The veteran appeared well 
groomed, calm, and cooperative.  There was no agitation or 
other psychomotor activity.  On mental status examination, 
his mood was euthymic.  His affect was appropriate to speech 
content and mood.  His speech was normal in rate, rhythm, and 
amount.  Thought processes were goal directed, coherent, and 
without abnormalities, although there were some episodes of 
possible thought blocking.  Thought content showed no 
delusions, hallucinations, suicidal or homicidal ideation, 
compulsions, or obsessions.  A cognitive evaluation showed 
good orientation, attention, concentration, immediate and 
delayed recall, naming, repetition, performance of three step 
command, reading, writing, and copy design.  Proverb 
interpretation was concrete.  Insight and judgment were fair.  

The examiners reported a diagnosis of chronic paranoid 
schizophrenia symptoms of two years duration.  Also reported 
were symptoms of PTSD but, according to the examiners, the 
symptoms were not severe enough to warrant a diagnosis.  In 
their summary, the examiners commented that the veteran's 
primary problem was psychotic illness which was in partial 
remission.  He had a few symptoms of PTSD, but not enough to 
warrant a diagnosis of PTSD.

While there is some medical evidence in the claims folder 
which reflects that the veteran has PTSD, the Board finds 
that the more probative medical evidence indicates that he 
does not.  The evidence which supports the claim includes a 
report of private hospitalization, outpatient records and 
opinions of the veteran's treating psychiatrist and a VA 
psychiatrist.  None of this evidence appears to have been 
based on review of the claims file; none of the diagnoses of 
PSTD are supported by reference to psychological testing; and 
there is no rationale provided for the medical opinions that 
the veteran suffered from PTSD as opposed to some other 
diagnosis.  

Evidence against the claim includes the reports of VA 
psychiatric examination in January 1999 as well as the report 
of examination by a board of VA psychiatrists in July 1999.  
These opinions, that the veteran did not suffer from PTSD, 
were based on review of the contents of the claims file, to 
include the results of psychological tests.  In addition, the 
reports provided what the Board finds to be persuasive 
rationale for the conclusions reached.  It appears that the 
diagnoses of PTSD which appear in other treatment records and 
reports were not based on as thorough review of the record 
and relied, at least to some extent, on the history provided 
by the veteran.  The Board is not bound to accept a diagnosis 
of PTSD under such circumstances.  See Swann v. Brown, 5 Vet. 
App. 229 (1993); see also, Elkins v. Brown, 5 Vet. App. 474 
(1993).

The Board assigns the most probative weight to the reports of 
the VA examinations dated in January and July 1999.  Those 
reports indicate that the veteran does not have current 
disability from PTSD.  Accordingly, the Board concludes that 
service connection for PTSD is not warranted.

The Board is mindful and had considered that the doctrine of 
benefit of the doubt.  That doctrine requires resolution of 
an issue in favor of the claimant when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter.  38 U.S.C.A. § 5107 (West 1991).  
However, in this case, the Board finds that the evidence is 
not in relative equipoise, as the weight of the evidence 
compels the conclusion that the veteran's does not have 
disability from PTSD which is related to a stressor he 
experienced during his active duty service.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).


ORDER

Service connection for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



